DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (US 9,688,986 B2), in view of Kauppinen et al. (CA 2717792 A1), and Fernandez-Hernando et al. (CA 2808889 A1, pages 1-61).
The Duffield et al. reference is of record and cited on the IDS filed on 10/24/19.
Duffield et al. recite a method of treating Alport syndrome comprising administering to a subject having Alport Syndrome a modified oligonucleotide consisting of 15-22 linked nucleosides, wherein the nucleobase sequence is at least 90%, 95%, or is 100% complementary to SEQ ID NO: 1 miR-21 (uagcuuaucagacugauguuga) (claims 1, 2, and 9). The sequence of instantly recited SEQ ID NO: 3 is complementary to SEQ ID NO: 1 of Duffield et al. at nucleotides 1-19.  Duffield et al. recites that the oligomer consists of 19 linked nucleosides (claim 10).  Duffield teaches that the anti-miR-21 compounds is identical to instantly recited SEQ ID NO: 3 with the same exact types of modifications at the same locations (columns 34-35).

Duffield et al. teach incorporation into a pharmaceutical composition with a diluent such as saline.  The oligomer is present at 25-800 mg and can be administered as a bolus injection.  The administration can be subcutaneous.  Delivery to the anterior abdominal wall of the subject is a matter of design choice.
Duffield et al. teach that the method may comprise measuring blood urea nitrogen in the blood of the subject; measuring creatinine in the blood of the subject; measuring creatinine clearance in the subject; measuring proteinuria in the subject; measuring albumin:creatinine ratio in the subject; and/or measuring glomerular filtration rate in the subject.
Duffield et al. teach that “Estimated glomerular filtration rate (eGFR) or “glomerular filtration rate (GFR)” means a measurement of how well the kidneys are filtering creatinine, and is used as an estimate of how much blood passes through the glomeruli per minute. Normal results may range from 90-120 mL/min/1.73 m.sup.2. Levels below 60 mL/min/1.73 m.sup.2 for 3 or more months may be an indicator chronic kidney disease. Levels below 15 mL/min/1.73 m.sup.2 may be an indicator of kidney failure.  Therefore, it would have been obvious to utilize eGFR to classify the status of the Alport syndrome of the subject prior to treatment and to select patients with varying degrees of the syndrome.

Duffield et al. teach that the subject can be identified as having proteinuria and teach measuring glomerular filtration rate in the subject.  Measuring these parameters before treatment is considered to be a matter of design choice and an obvious selection given that they were known in the art to be indicators of the disease.
Duffield et al. teach that the administration of a modified oligonucleotide targeted to miR-21 improves one or more markers of kidney function in the subject. Improvements in markers of kidney function include, without limitation: reduced blood urea nitrogen in the subject; reduced creatinine in the blood of the subject; improved creatinine clearance in the subject; reduced proteinuria in the subject; reduced albumin:creatinine ratio in the subject; improved glomerular filtration rate in the subject; and/or increased urinary output in the subject. Duffield et al. teach measuring for these markers in blood or urine.
Duffield et al. teach that the method may comprise administering at least one additional therapy selected from an angiotensin II converting enzyme (ACE) inhibitor, an angiotensin II receptor blocker (ARB), an anti-hypertensive agent, a vitamin D analog, an oral phosphate binder, dialysis, and kidney transplant. In any of these embodiments, the angiotensin II converting enzyme (ACE) inhibitors is selected from captopril, enalapril, lisinopril, benazepril, quinapril, fosinopril, and ramipril. In any of these 
Additionally, dosage is well within the technical grasp of one of ordinary skill in the art and is a routine parameter for optimization.  Duffield et al. teach various dosages (columns 35 and 36) and teach a resultant increased lifespan of mice in a dose responsive manner. Duffield et al. teach doses starting at 25 ug/kg.
For example, Kauppinen et al. teach delivery of miRNA antagomir oligonucleotides and teach that the dosage of the compound administered at each dosing, such as unit dose, is within the range of 0.01 mg/kg - 25 mg/kg. In some embodiments, the dosage, such as unit dose, of the compound administered at each dosing is within the range of 0.05 mg/kg - 20 mg/kg. In some embodiments, the dosage (such as unit dose) of the compound administered at each dosing is within the range of 0.1 mg/kg – 15 mg/kg. In some embodiments, the (such as unit dose) dosage of compound administered at each dosing is within the range of 1 mg/kg - 15 mg/kg. In some embodiments, the dosage of the compound administered at each dosing is within the range of 1 mg/kg - 10 mg/kg. In some embodiments, the dosage (such as unit dose) of the compound administered at each dosing is within the range of 0.01 mg/kg - 25 mg/kg, such as about 1.5 mg/kg, each of which are individual embodiments. 

Additionally, Kauppinen et al. teach that the time interval between dosages can be 2 weeks; and that at least two dosages can be administered.  Kauppinen et al.  is evidence that these were known design parameters to be optimized for the delivery of anti-miRNA oligonucleotides.
Fernandez-Hernando et al. teach miRNA antagomir compositions including salts such as sodium chloride as a carrier.  It would have been obvious to incorporate sodium chloride into the composition of Duffield et al. because it was a known carrier for the same type of compound that is being delivered by the method of Duffield et al. (anti-miRNA oligomer) with an expectation that the carrier would be successful.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635